April 16, 2002

Professor Richard A. Williamson       Elizabeth Oyster, Esq.
College of William and Mary           Geronimo Development Corp.
Williamsburg, Virginia 23185          606 25th Avenue, South
                                      Suite 201
Mr. David M. George                   St. Cloud, Minnesota 56301
Government Relations Contracts
D5-20                                 Mead Data Central, Inc.
West Group                            Legal Data Collections
610 Opperman Drive                    8891 Gander Creek Drive
Eagan, Minnesota 55123                Miamisburg, Ohio 45342

Paul Fletcher, Publisher
Virginia Lawyers Weekly
106 North Eighth Street
Richmond, Virginia 23219

    Re:     Bennie E. Leavell, Jr., s/k/a Bennie Edward Leavell, Jr.
            v. Commonwealth of Virginia
            Record No. 1226-00-1

Gentlemen and Ms. Oyster:

     I am enclosing to you a copy of an order entered by this
Court in the above-referenced case on April 16, 2002. The Court
has directed that this order be published in the appropriate
volumes. I appreciate your cooperation in ensuring that
publication is accomplished.


                                 Sincerely,


                                 Marty K. P. Ring
                                 Deputy Clerk
MKPR:mfr
Enclosure



                                 - 1 -
                                               Tuesday        16th

          April, 2002.


Bennie E. Leavell, Jr., s/k/a
 Bennie Edward Leavell, Jr.,                                  Appellant,

against      Record No. 1226-00-1
             Circuit Court No. CR99005123-00

Commonwealth of Virginia,                                     Appellee.


          Upon Remand from the Supreme Court of Virginia


          In accordance with the order of the Supreme Court of

Virginia entered on November 15, 2001, the opinion previously

rendered by this Court on July 3, 2001 is withdrawn and the

mandate entered on that date is vacated.    This Court's orders

entered on August 7, 2001 are also vacated.

          As further directed by the order of the Supreme Court,

and in accordance with the decision of that Court in

Commonwealth v. Southerly, 262 Va. 294, 551 S.E.2d 650 (2001),

the case is hereby transferred to the Supreme Court of Virginia

pursuant to Code   § 8.01-677.1.

          This order shall be published.

                            A Copy,

                                   Teste:

                                            Cynthia L. McCoy, Clerk

                                   By:

                                            Deputy Clerk



                                - 2 -